
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1232
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2010
			Mr. Latta submitted
			 the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Congratulating the six-time Defending
		  Mid-American Conference Champion Bowling Green State University women’s
		  basketball team on another outstanding and record-setting
		  season.
	
	
		Whereas the Bowling Green State University Falcons women’s
			 basketball team has won the MAC championship six straight times in 2004–2005,
			 2005–2006, 2006–2007, 2007–2008, 2008–2009, and 2009–2010;
		Whereas the Falcons finished the regular season with 27
			 wins and 7 losses;
		Whereas the Falcons completed the 2009–2010 Mid-American
			 Conference (MAC) season with 14 wins and 2 losses;
		Whereas the Falcons won the MAC’s East Division title for
			 the fifth consecutive year, after winning the West crown in 2005;
		Whereas the Falcons won the MAC’s overall regular-season
			 championship outright for a sixth straight season, a new conference
			 record;
		Whereas the Falcons have won 10 MAC tournament titles, the
			 most of any conference school;
		Whereas 2010 marks the tenth time in school history that
			 the BGSU women’s basketball team has made it to the NCAA Championships, the
			 most of any MAC conference program;
		Whereas the BGSU women’s basketball team holds the record
			 for wins by a MAC school in the regular season with 31 during the 2006–2007
			 season;
		Whereas head coach Curt Miller became the fastest coach to
			 200 wins in MAC women’s basketball history, reaching the 200-win mark in his
			 279th career game;
		Whereas junior guard/forward Lauren Prochaska was named
			 the MAC Women’s Player of the Year for the second straight year, in addition to
			 being named first-team All-MAC and MAC Tournament MVP for the 2009–2010
			 season;
		Whereas senior forward Tara Breske was named to the 2010
			 MAC’s All-Tournament Team;
		Whereas junior guard Tracy Pontius earned second-team
			 All-MAC honors during the 2009–2010 season; and
		Whereas BGSU women’s basketball team was ranked fifth in
			 the entire Nation on the Women’s Basketball Collegiate Association’s (WCBA)
			 Academic Top-25 Team Honor Roll for 2008–2009, the award recognized teams
			 throughout the country that had the highest grade point averages for 2008–2009:
			 Now, therefore, be it
		
	
		That the House of Representatives—
			(1)congratulates the
			 Bowling Green State University women’s basketball team on another outstanding
			 season;
			(2)recognizes the
			 significant achievements of the players, coaches, and support staff on and off
			 the court whose determination and hard work have contributed greatly to the
			 success of the Falcons’ program; and
			(3)requests the Clerk
			 to transmit copies of this resolution for appropriate display to the
			 following:
				(A)Dr. Carol
			 Cartwright, President of Bowling Green State University.
				(B)Dr. Kenneth
			 Borland, Jr., Senior Vice President for Academic Affairs and Provost.
				(C)Mr. Curt Miller,
			 Head Women’s Basketball Coach.
				(D)Mr. Greg
			 Christopher, Director of Intercollegiate Athletics.
				
